Citation Nr: 1043155	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  99-22 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than February 19, 1998 
for the award of a 10 percent rating for a service-connected 
sinus disability. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from April 1983 to April 1987.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2000 rating decision in which the RO increased the 
Veteran's disability rating for service-connected sinus 
disability to 10 percent, effective February 19, 1998.  In March 
2000, the Veteran filed a notice of disagreement (NOD) with the 
effective date assigned for the 10 percent rating, claiming clear 
and unmistakable error (CUE) in the February 2, 1989 rating 
decision that initially granted service connection and assigned a 
noncompensable rating for the sinus disability.  A statement of 
the case (SOC) was issued in June 2000, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2000.

In September 2002, the Board remanded the Veteran's claim to the 
RO to have the Veteran scheduled for a requested hearing.  In 
March 2003, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a transcript 
of that hearing is of record.

In July 2003, the Board again remanded the claim to the RO for 
consideration of an additional theory of entitlement raised 
during the videoconference hearing.  Thereafter, the RO continued 
the denial of the claim for an earlier effective date (as 
reflected in an April 2004 supplemental SOC (SSOC)).

In a January 2005 decision, the Board denied an effective date 
prior to February 19, 1998 for the award of a 10 percent rating 
for service-connected sinus disability, to include on the basis 
of CUE and/or difference of opinion.  The Veteran, in turn, 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2007, the Court 
issued a Memorandum Decision vacating the Board's January 2005 
decision and remanding the claim to the Board for proceedings 
consistent with the Court's decision.  In the June 2007 
Memorandum Decision, the Court stated that because the appellant 
had not raised an issue of CUE on appeal, that issue was deemed 
abandoned.  As such, the Board has characterized the matter on 
appeal as reflected above, on the title page.

The Board notes that the Veteran was previously represented in 
this appeal by the Massachusetts Department of Veterans Services.  
However, in a letter received by the Board in December 2007, the 
Veteran indicated that he is not represented by the Massachusetts 
Department of Veteran Services at this time.  As the Veteran did 
not designate a new representative, he is now recognized as 
proceeding in this appeal pro se.

In January 2008, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development.  After completing the requested development, the AMC 
continued the denial of the claim (as reflected in a December 
2008 SSOC), and returned this matter to the Board for further 
appellate consideration.

In April 2009, the Board denied the Veteran's claim for an 
effective date earlier than February 19, 1998 for the award of a 
10 percent rating for a service- connected sinus disability.  The 
Veteran appealed the Board's decision to the Court.  In a 
December 2009 Order, the Court granted a joint motion filed by 
representatives of both parties, vacating the Board's April 2009 
decision, and remanding the matter to the Board for further 
proceedings consistent with the Joint Motion.

In March 2010, the Board remanded the claim to the RO, via the 
AMC, for further development.  After completing the requested 
development, the AMC continued the denial of the claim (as 
reflected in an August 2010 SSOC), and returned this matter to 
the Board for further appellate consideration.

As a final preliminary matter, the Board again notes that, in the 
July 2003, January 2008, and March 2010 remands, the Board 
referred a claim for service connection for a deviated septum to 
the RO for appropriate action.  There is no indication in the 
record that this matter has yet been addressed; hence, it is 
again referred to the RO for appropriate action.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In a February 1989 rating decision, the RO granted service 
connection and assigned an initial, noncompensable rating for 
status post turbinectomies, effective September 15, 1988; the RO 
notified the Veteran of its decision by letter in March 1989, and 
he did not appeal.

3.  On February 19, 1998, the Veteran filed a claim for an 
increased rating for his service-connected sinus disability; the 
RO ultimately awarded a 10 percent rating for this disability, 
effective February 19, 1998 (the date of the claim for increase).

4.  Prior to February 19, 1998, there was no pending claim 
pursuant to which a higher rating could have been granted, or 
evidence during the one-year period prior to that date from which 
it is factually ascertainable that an increase in disability to a 
level greater than 10 percent had occurred.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 19, 
1998, for the award of a 10 percent rating for a service-
connected sinus disability, are not met.  38 U.S.C.A. 
§§ 1155, 5101(a), 5103, 5103A, 5107, 5110, 7105(c) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.105(b), 3.151(a), 3.155(a), 
3.157, 3.159, 3.400, 4.97 (Diagnostic Code 6513), 20.302(a), 
20.1103 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received,  proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a March 2008 post-rating letter, the AMC 
provided notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for an effective 
date earlier than February 19, 1998 for the award of a 10 percent 
rating for service-connected sinus disability, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  The March 
2008 VCAA letter specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. § 3.159 
then in effect).  After issuance of the March 2008 letter, and 
opportunity for the Veteran to respond, the December 2008 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA and private treatment 
records, including records of the Veteran's treatment at the VA 
Medical Center (VAMC) in Providence, Rhode Island, from March 
1997 through February 1998 (which were found to be in the 
possession of the VAMC in Brockton, Massachusetts).  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's March 2003 hearing, along with 
various statements submitted by the Veteran and his former 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2010).

Specifically with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after that 
date; otherwise the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action that 
demonstrates intent to apply for an identified benefit may be 
considered an informal claim.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis of an 
informal claim for increased benefits where a formal claim for 
service connection has already been allowed.  38 C.F.R. § 3.157.  
Under the provisions of 38 C.F.R. §  3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a VA 
or uniformed services hospital will be accepted as the date of 
receipt of a claim.  For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted as 
the date of receipt of an informal claim. 38 C.F.R. § 3.157(b)(2-
3).  The provisions of this regulation apply only when such 
reports relate to examination or treatment of a disability for 
which service connection has previously been established or when 
a claim specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157(b).

The basic facts in this case are not in dispute.  The Veteran 
initially filed his claim for service connection for a 
respiratory disability in September 1988.  In February 1989, the 
RO granted service connection and assigned an initial, 
noncompensable rating for status post turbinectomies, effective 
September 15, 1988.  Although notified of the February 1989 
rating decision by letter in March 1989, the Veteran did not 
initiate an appeal.  

On February 19, 1998, the Veteran filed a claim for an increased 
rating for his service-connected disability, and the RO 
ultimately awarded a 10 percent rating for this disability, 
effective February 19, 1998 (the date of the claim for increase).

Presently, the Veteran is seeking an effective date earlier than 
February 19, 1998, for the award of a 10 percent rating for his 
service-connected sinus disability.  He has asserted that the 
severity of his condition has been the same from 1985 to 1988 and 
that he should be awarded a 10 percent rating from the date of 
discharge from service, or, from the date of the February 1989 
rating decision.

While the appellant asserts his entitlement to an earlier 
effective date, considering the record in light of the above-
noted legal authority, the Board finds that no earlier effective 
date is assignable.

While the Veteran asserts his entitlement to an earlier effective 
date based on his original claim in September 1988, such argument 
is without merit.  That claim was finally resolved by the RO's 
February 1989 denial; hence, that claim cannot provide a basis 
for a grant of the benefits ultimately awarded (here, the 10 
percent rating).  In this regard, the Board has considered the 
fact that, in a May 2004 statement, the Veteran questioned 
whether, "VA [can] prove without a doubt that correspondence was 
sent to me at my correct address after I was denied back in 1988 
[sic]." This assertion raises a question as to whether there was 
notice of the prior, unappealed denial.  Review of the claims 
file reflects that the March 1989 letter from the RO to the 
Veteran, notifying him of the February 1989 rating decision, was 
sent to the Veteran's address of record at that time.

There is a presumption of regularity under which it is presumed 
that government officials "have properly discharged their 
official duties."  United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that VA 
properly discharged its official duties.  The presumption of 
regularity is not absolute; it may be rebutted by the submission 
of "clear evidence to the contrary."  Statements made by the 
Veteran are not the type of clear evidence to the contrary which 
would be sufficient to rebut the presumption of regularity.  
Jones v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 
(1992).   Here, the presumption that VA mailed notice of the 
February 1989 decision-which the Veteran later received-is not 
rebutted because there is no indication that the March 1989 
notice letter sent to the Veteran at his address was returned by 
the United States Postal Service as undeliverable.  

As the Veteran is presumed to have received notice of the 
February 1989 award of a noncompensable rating, but did not 
initiate an appeal as to the assigned rating, that decision 
awarding a noncompensable rating is final.  See 38 § 7105(b) and 
38 C.F.R. §§ 20.302, 20.1103.  While a finding of CUE in the 
February 1989 award of a noncompensable rating would vitiate the 
finality of that rating, as the Court noted in its Memorandum 
Decision, the appellant has abandoned the matter of CUE; hence, 
the Board need not address any earlier allegation of CUE in this 
regard.  As such, an effective date prior to the date of the 
February 1989 decision is legally precluded.

The Board also notes that there is no document dated between the 
February 1989 final denial and the February 19, 1998 claim for 
increase that reflects the Veteran's intent to file a claim for 
increased rating for his service-connected sinus disability; 
indeed, the Veteran did not file a document of any kind during 
this time frame.

While the Veteran has submitted records of private treatment, 
including treatment for his service-connected sinus disability, 
dated prior to February 1998 (specifically, from August 1989 to 
October 1997), these records were not received by VA until 
December 1998, after the February 19, 1998 effective date 
currently assigned.  As such, these records cannot serve as an 
earlier informal claim for an increased rating.  See 38 C.F.R. 
§ 3.157(b)(2).

Moreover, the Board notes that, while the claims file now 
includes VA treatment records from the Providence VAMC, dated 
from March 1997 through February 1998, these records provide no 
basis for assignment of an earlier effective date for the award 
of a 10 percent rating for the Veteran's service-connected sinus 
disability.  Even if, pursuant to the provisions of 38 C.F.R. § 
3.157, the Board was to construe a record of treatment as an 
informal claim for increased benefits, as discussed below, the 
Veteran's entitlement to a 10 percent rating did not arise prior 
to the filing of his February 19, 1998 claim.

Here, the RO granted a 10 percent rating for the service-
connected sinus disability, pursuant to Diagnostic Code 6513.  
Diagnostic Code 6513 is applicable to chronic maxillary 
sinusitis; however, the actual criteria for rating sinusitis are 
set forth in a under a General Rating Formula under 38 C.F.R. § 
4.97.  Under that formula, a 10 percent rating is warranted for 1 
or 2 incapacitating episodes of sinusitis per year requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 
non-incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  See 
38 C.F.R. § 4.97, General Rating Formula for Sinusitis.

The treatment records from the Providence VAMC, dated from March 
1997 through February 1998, do not reflect a factually 
ascertainable increase in the Veteran's service-connected sinus 
disability to an extent warranting the assignment of a 10 percent 
rating.  In March 2007, the Veteran reported that he had an 
occasionally bloody nose in the morning.  On examination, it was 
noted that his bilateral turbinates were edematous and 
erythematous, that he had post nasal drip, and that his nose was 
deviated to the left.  His pharynx was clear and he had no nasal 
discharge.  In February 1998, he complained of a swollen throat 
and was diagnosed with pharyngitis.  These records do not reflect 
that he then had 1 or 2 incapacitating episodes of sinusitis per 
year requiring prolonged (lasting 4 to 6 weeks) antibiotic 
treatment, or 3 to 6 non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge or 
crusting.

While the claims file includes private medical records dated 
prior to February 19, 1998 which relate to the Veteran's service-
connected sinus disability, the only records of treatment within 
the one year period prior to February 19, 1998 are from September 
and October 1997.  In a September 1997 letter, the Veteran's 
physician reported that the Veteran seemed to be totally 
asymptomatic except for spitting up blood.  The physician 
commented that the possibility of a blowout fracture was present, 
despite the fact that the Veteran he had no symptomatology 
consistent with a blowout, such as opthalmus or diplopia.  The 
Veteran underwent a CT scan in October 1997, which revealed 
blowout and blowin fractures involving the left orbit, with 
displaced bony fragments into the left maxillary sinus with 
suspicion for entrapment of the posterior aspect of the inferior 
rectus muscle.  An October 1997 treatment note reflects that the 
Veteran had X-rays which revealed a blowout fracture which was 
posterior.  The physician described this fracture as "not that 
bad" and again reported that the Veteran was asymptomatic.  
These records clearly relate to an orbit fracture, as opposed to 
the Veteran's service-connected sinus disability, and, in any 
event, do not provide a basis for finding that an increase in the 
service-connected sinus disability was then factually 
ascertainable.

The Board further points out that there is otherwise no evidence 
during the one-year period prior to the filing of the February 
19, 1998 claim to support assignment of a higher rating.

As a final point, the Board notes that it has also taken into 
consideration the argument raised by the Veteran's former 
representative, during the March 2003 hearing, that an earlier 
effective should be assigned based on 38 C.F.R. § 3.105(b), for 
difference of opinion.  As reflected in an April 2004 SSOC, the 
RO has addressed this assertion.  However, regardless of whether 
the grant of a 10 percent rating in this case represents a 
revision of the 1989 decision assigning the initial 
noncompensable rating on the basis of difference of opinion, the 
Board emphasizes that 38 C.F.R. § 3.400(h)(2) clearly provides 
that after a decision has become final, the effective date 
assigned should the date of receipt of the claim to reopen.  In 
this case, as noted above, it is clear that, between the final 
February 1989 rating decision that assigned an initial, 
noncompensable rating for sinus disability, and the February 19, 
1998, correspondence from the Veteran requesting an increase in 
rating, there was no pending claim pursuant to which a higher 
rating could have been granted.  Thus, February 19, 1998, is the 
earliest effective date that may be assigned for the award of the 
10 percent increase in rating.

In sum, prior to the filing of the February 19, 1998 claim for 
increase, there was no pending claim pursuant to which a higher 
rating could have been granted, or evidence during the one-year 
period prior to that date from which it is factually  
ascertainable that an increase in disability to a level greater 
than 10 percent had occurred.

For all the foregoing reasons, the Board finds that the claim for 
an earlier effective date for the award of a 10 percent rating 
for a service-connected sinus disability must be denied.  While 
the Board has considered the applicability of the benefit-of- 
doubt doctrine in reaching this decision, as no competent, 
probative evidence supports the claim for an earlier effective 
date, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).




ORDER

An effective date earlier than February 19, 1998 for the award of 
a 10 percent rating for a service-connected sinus disability is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


